DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 and 5/23/2022 have been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 2/22/2022 are as follows: 
Claims 3, 5 and 7 are cancelled by the applicant;
Claims 1, 2, 4, 6, and 8-17 are pending and are being examined.

Specification
The amended title of the invention was received on 2/22/2022 and is accepted.
The amendment filed 10/15/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
New Figure 7 (Figure 7 illustrates a specific configuration of the inlet and outlet heights, as well as position, relative to the storage means.  Additionally, new figure 7 illustrates the heat storage material as round elements, which was not previously described in the original disclosure).
New Paragraph inserted between paragraphs 87 and 88 (The new paragraph introduces new matter by describing relative positioning of the heat storage means to the inlet and outlet.  Further, the new paragraph describes the heat storage material as round elements, which was not previously described in the original disclosure).
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings were received on 10/15/2021.  These drawings are not accepted.
The drawings are objected to because:  
The introduce new matter in Figure 7 as outlined above;
Figure 7 contains poor line quality (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”) ;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner Comments
Claims 6, 8-10, 12, and 17 recite negative limitations.  While MPEP2173.05(i) allows the use of negative limitations, the applicant is encouraged to claim the invention by distinctly and particularly pointing out what the applicant did invent, rather than attempt to claim the invention by excluding what the applicant did not invent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 6, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovic (US2015/0159959A1, as cited in the IDS) in view of Duguay (US2006/0076006A1).
Re Claim 1. Petrovic teaches an arrangement for storage of thermal energy (Figures 1-7), comprising: 
a three-dimensional configuration (2) configure to store thermal energy (Figures 1-1F; Paragraphs 19-37, 57-60); 
a solid natural material (1) designed for heat storage as a heat storage material (Figures 1-1F; Paragraphs 19-37, 57-60); and 
a fluid (i.e. air) designed for transfer of thermal energy (via air channels 8, 8A, 11) to the heat storage material and for withdrawal of thermal energy from the heat storage material (Figures 1-1F; Paragraphs 19-37, 57-60); 
wherein the heat storage material is disposed within the three-dimensional configuration, and the three-dimensional configuration has at least one inlet (9) and at least one outlet (13) through which the fluid for energy storage and for energy withdrawal is guided (Figures 1-1F; Paragraphs 19-37, 57-60);  
wherein heated fluid for energy storage is introduced into the three-dimensional configuration via the at least one inlet, transfers thermal energy to the heat storage material therein and is guided out of the three-dimensional configuration via the at least one outlet (Figures 1-1F; Paragraphs 19-37, 57-60; Additionally, it is noted the claims are directed towards an apparatus and not a method of operating.  The presence of process limitations, i.e. the process of heating and cooling air, on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.); 
wherein cool fluid for energy withdrawal is introduced into the three-dimensional configuration via the at least one inlet, absorbs thermal energy from the heat storage material therein and is guided out of the three-dimensional configuration via the at least one outlet (Figures 1-1F; Paragraphs 19-37, 57-60; Additionally, it is noted the claims are directed towards an apparatus and not a method of operating.  The presence of process limitations, i.e. the process of heating and cooling air, on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See MPEP 2113.); 
wherein the heat storage material is a magmatic rock having a modal percent of zero with respect to at least one of: crystalline quartz component of SiO-2, and proportions of primary water-containing mineral phases, the modal percent denoting a relative ratio of minerals that occur in the magmatic rock (Figures 1-1F; Paragraphs 19-37, 57-60; Petrovic teaches using volcanic rock including basalt rock, which is a magmatic rock. Petrovic also teaches using diabase, granite, and gneiss rocks, see paragraph 23.  As shown in applicants Figure 4, Basalt rock has no quartz component, and thus is considered to have a modal percent of zero with respect to crystalline quartz component of SiO-2.  Applicant sets forth in Figure 4 and paragraph 82 that “ ‘basalt’ and ‘gabbro’ heat storage materials that are particularly suitable for heat storage”. Thus, based on the applicants’ disclosure of basalt being a suitable heat storage material, the basalt of Petrovic is presumed to teach the same properties and benefits.). 
Petrovic fails to specifically teach that the heat storage material is plutonite with a calcium rich content.
However, Duguay teaches using gabbro as a heat storage material, wherein gabbro is a plutonite with a calcium rich content (Paragraphs 12, 41; Applicant sets forth in Figure 4 and paragraph 82 that “ ‘basalt’ and ‘gabbro’ heat storage materials that are particularly suitable for heat storage”. Thus, based on the applicants’ disclosure of gabbro being a suitable heat storage material that meets the recited properties, the gabbro of Duguay is presumed to teach the same properties and benefits.).  Duguay teaches the benefit of using gabbro as a heat storage material is to provide increased volume energy storage density that can operate at high temperatures (Paragraph 12) and to also to be able to store large amounts of energy at a low cost (Paragraph 41).
Therefore, in view of Duguay’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select plutonite with a calcium rich content as the heat storage material in Petrovic in order to provide increased volume energy storage density that can operate at high temperatures (Duguay Paragraph 12) and to store large amounts of energy at a low cost (Duguay Paragraph 41).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select plutonite with a calcium rich content as the heat storage material in Petrovic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Re Claim 2. Petrovic teaches the fluid is air (Figures 1-1F; Paragraph 57-60). 
Re Claim 4. Petrovic as modified by Duguay teach the heat storage material is gabbro or anorthosite (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60, Paragraph 23 in particular teaches using basalt rock; Duguay teaches using gabbro in Paragraphs 12 and 41). 
Re Claim 6. Petrovic as modified by Duguay teach the heat storage material does not include any glassy-amorphous components and allophane (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 8. Petrovic as modified by Duguay teach the heat storage material does not include any carbonates (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 9. Petrovic as modified by Duguay teach the heat storage material does not include any sulfates as salts (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 10. Petrovic as modified by Duguay teach the heat storage material does not include any chloride- or sulfate-containing salts (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 11. Petrovic as modified by Duguay teach the heat storage material includes oxidic ore contents with a maximum modal ratio <1.5% (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 12. Petrovic as modified by Duguay teach the heat storage material does not include any ore cluster enrichments with an ore grain size of greater than 5μm, where the ore clusters comprise chromium spinels, titanium spinels or iron spinels (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 13. Petrovic as modified by Duguay teach the heat storage material includes proportions of sulfur-containing ores with the modal ratio <0.1% (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 14. Petrovic as modified by Duguay teach the heat storage material has a chromium ore content corresponding to a modal ratio <0.1% (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 15. Petrovic as modified by Duguay teach the heat storage material has a proportion of greater than 90% of inert or unreactive plagioclases having an elevated anorthite content of greater than 50% (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 16. Petrovic as modified by Duguay teach the heat storage material includes a proportion of greater than 90% of uniformly crystallized pyroxenes and/or olivine, preferably lacking fluid inclusions (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 
Re Claim 17. Petrovic as modified by Duguay teach the heat storage material does not include any metamorphous mineral phases and any extraneous rock inclusions (Petrovic Figures 1-1F, Paragraphs 19-37, 57-60; Duguay Paragraphs 12, 41). 

Response to Arguments
Applicant argues on page 3 of the reply that Figure 7 is not new matter.  However, Figure 7 illustrates a specific configuration of the inlet and outlets, the shape of the heat storage material being round, and the housing being rectangular.  The applicant points to paragraphs 4, 5, 15-17, 20, 23, 24, and 84 as providing support for the figure.  However, the cited paragraphs only mention the generic structure without any specifics on relative assembly, shapes, or dimensions.  Therefore, Figure 7 is new matter.
Applicant’s arguments with respect to claims 1, 2, 4, 6, and 8-17 have been considered but are moot in view of new grounds of rejection based on Duguay.  Applicant had argued on pages 9-11 of the reply that Petrovic fails to teach a plutonite with a calcium rich content as the heat storage material.  However, Duguay teaches the use of gabbro rock as a heat storage material, wherein gabbro rock is a plutonite with a calcium rich content.  Therefore, the applicants’ arguments are not persuasive even in view of Duguay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763